                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                      )
                                               )        Case No. 1:19-cr-29
 v.                                            )
                                               )        Judge Travis R. McDonough
 REMO TINTI                                    )
                                               )        Magistrate Judge Christopher H. Steger
                                               )


                                             ORDER



       United States Magistrate Judge Christopher H. Steger filed a report and recommendation

(Doc. 16) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty

plea to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One

of the one-count Indictment; (3) adjudicate Defendant guilty of conspiracy to distribute 100

grams or more of a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance, and 50 grams or more of a mixture and substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.

§§ 846, 841(a)(1) and 841(b)(1)(B); and (4) order that Defendant remain in custody until

sentencing or further order of this Court.

       After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 16) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

       1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

           Indictment is GRANTED;
2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute 100 grams or

   more of a mixture and substance containing a detectable amount of heroin, a Schedule

   I controlled substance, and 50 grams or more of a mixture and substance containing a

   detectable amount of methamphetamine, a Schedule II controlled substance, in

   violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B); and

4. Defendant SHALL REMAIN in custody until further order of this Court or

   sentencing in this matter which is scheduled to take place before the undersigned on

   August 9, 2019, at 2:00 p.m.

SO ORDERED.

                                    /s/Travis R. McDonough
                                    TRAVIS R. MCDONOUGH
                                    UNITED STATES DISTRICT JUDGE




                                       2
